Citation Nr: 1411334	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-22 074	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromise, 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension debt in the amount of $44,340.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from December 1972 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Philadelphia, Pennsylvania.   


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

A review of the statement of the case shows that the Veteran was denied waiver of recovery of a pension overpayment on the basis that he did not file for the waiver within 180 days following the notification of indebtedness as required by 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (b) (2013).  That was based on a finding that the Veteran was sent a notification of indebtedness on March 29, 1999, and did not file a request for waiver until February 2011.  The Board notes that the March 29, 1999, notification of indebtedness is not of record in the claims file.  Rather, the finding that the letter was sent was based on an undated Centralized Accounts Receivable Online Systems (CAROLS) screen shot.  

As the basis of the denial hinges on the date of the notification of indebtedness, the Board finds that either the March 29, 1999, letter itself must be associated with the claims file, or there should be a memorandum added to the file making a formal finding that a notification of indebtedness was sent to the Veteran on March 29, 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct appropriate development to associate with the claims file the notification of indebtedness associated with the creation of the pension overpayment in the amount of $44,340, to specifically include the March 29, 1999, notification of indebtedness cited to in the May 2011 statement of the case.  If efforts to obtain that letter prove futile, then a memorandum must be added to the claims file making a formal finding that a notification of indebtedness was in fact sent to the Veteran.  The memorandum should specify the date of the notification of indebtedness and identify the factual basis upon which the formal finding is based.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

